        Case 3:19-cv-04640-MCR-GRJ Document 1 Filed 11/12/19 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                              PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS EARPLUG                  )
 PRODUCTS LIABILITY LITIGATION                  )   Case No. 3:19-md-2885
                                                )
 This document relates to:                      )   Judge M. Casey Rodgers
 ___________________________________            )   Magistrate Judge Gary R. Jones
                                                )
 RORY WILLIAMS,                                 )   MASTER SHORT FORM
                                                )   COMPLAINT AND JURY TRIAL
             PLAINTIFF,                         )   DEMAND
                                                )
 v.                                             )   Civil Action No.
                                                )
 3M COMPANY, 3M OCCUPATIONAL                    )   Original Complaint: Aribuabo, et al. v.
 SAFETY LLC, AERO HOLDING LLC,                  )   3M Company, et al., U.S.D.C., D. Minn.,
 AERO INTERMEDIATE LLC, AERO                    )   filed Feb. 26, 2019, N.D. Fla. Case No.
 LLC, and AERO TECHNOLOGIES LLC,                )   3:19-cv-893
                                                )
             DEFENDANTS.                        )
                                                )
                                                )

         MASTER SHORT FORM COMPLAINT AND JURY TRIAL DEMAND

      Plaintiff incorporates by reference the Master Long Form Complaint and Jury Trial

Demand filed in In re: 3M Combat Arms Earplug Products Liability Litigation on September

20, 2019. Pursuant to Pretrial Order No. 16, this Short Form Complaint adopts the

allegations, claims, and requested relief as set forth in the Master Long Form Complaint.

As necessary herein, Plaintiff may include: (a) additional claims and allegations against

Defendants, as set forth in Paragraphs 10 and 11 or an additional sheet attached hereto;



                                            1
         Case 3:19-cv-04640-MCR-GRJ Document 1 Filed 11/12/19 Page 2 of 6




and/or (b) additional claims and allegations against other Defendants not listed in the

Master Long Form Complaint, as set forth in Paragraphs 12 and 13 or an additional sheet

attached hereto.

   Plaintiff further alleges as follows:

   I.        DEFENDANTS

          1. Plaintiff names the following Defendants in this action:

          __x__ 3M Company

          __x__ 3M Occupational Safety LLC

          __x__ Aero Holding LLC

          __x__ Aero Intermediate LLC

          __x__ Aero LLC

          __x__ Aero Technologies, LLC

   II.       PLAINTIFF

          2. Name of Plaintiff: Rory Williams

          3. Name of spouse of Plaintiff (if applicable to loss of consortium claim: N/A

          4. Name and capacity (i.e., executor, administrator, guardian, conservator, etc.) of

             other Plaintiff, if any: N/A

          5. State of residence of Plaintiff: Tennessee

   III.      JURISDICTION

          6. Basis for jurisdiction (diversity of citizenship or other): Other


                                                2
     Case 3:19-cv-04640-MCR-GRJ Document 1 Filed 11/12/19 Page 3 of 6




      7. Designated forum (United States District Court and Division) in which venue

         would be proper absent direct filing: United States District Court for the

         District of Minnesota

IV.      USE OF DUAL-ENDED COMBAT ARMS EARPLUG

      8. Plaintiff used the Dual-Ended Combat Arms Earplug:

         __x__      Yes

         _____      No

V.       INJURIES

      9. Plaintiff alleges the following injuries and/or side effects as a result of using the

         Dual-Ended Combat Arms Earplug:

         __x__      Hearing loss

         _____      Sequelae to hearing loss

         __x__      Other: __Tinnitus____________________

VI.      CAUSES OF ACTION

      10. Plaintiff adopts in this Short Form Complaint the following claims asserted in

         the Master Long Form Complaint and Jury Trial Demand, and the allegations

         with regard thereto as set forth in the Master Long Form Complaint and Jury

         Trial Demand:

         __x__      Count I – Design Defect – Negligence

         __x__      Count II – Design Defect – Strict Liability


                                             3
Case 3:19-cv-04640-MCR-GRJ Document 1 Filed 11/12/19 Page 4 of 6




   __x__     Count III – Failure to Warn – Negligence

   __x__     Count IV – Failure to Warn – Strict Liability

   __x__     Count V – Breach of Express Warranty

   __x__     Count VI – Breach of Implied Warranty

   __x__     Count VII – Negligent Misrepresentation

   __x__     Count VIII – Fraudulent Misrepresentation

   __x__     Count IX – Fraudulent Concealment

   __x__     Count X – Fraud and Deceit

   __x__     Count XI – Gross Negligence

   __x__     Count XII –Negligence Per Se

   __x__     Count XIII – Consumer Fraud and/or Unfair Trade Practices

   _____     Count XIV – Loss of Consortium

   __x__     Count XV – Unjust Enrichment

   __x__     Count XVI – Punitive Damages

   __x___    Count XVII – Other

11. If additional claims against the Defendants identified in the Master Long Form

   Complaint and Jury Trial Demand are alleged in Paragraph 10, the facts

   supporting these allegations must be pleaded. Plaintiff asserts the following

   factual allegations against the Defendants identified in the Master Long Form

   Complaint and Jury Trial Demand: N/A


                                     4
      Case 3:19-cv-04640-MCR-GRJ Document 1 Filed 11/12/19 Page 5 of 6




       12. Plaintiff contends that additional parties may be liable or responsible for

          Plaintiff’s damages alleged herein. Such additional parties, who will be

          hereafter referred to as Defendants, are as follows (must name each Defendant

          and its citizenship): N/A

       13. Plaintiff asserts the following additional claims and factual allegations against

          other Defendants named in Paragraph 12: N/A

   WHEREFORE, Plaintiff prays for relief and judgment against Defendants and all such

further relief that this Court deems equitable and just as set forth in the Master Long Form

Complaint and Jury Demand and any additional relief to which Plaintiff may be entitled.

Dated: ______________
       November 12, 2019                         Respectfully Submitted,

                                                 PAUL LLP
                                                 /s/ Richard M. Paul III
                                                 Richard M. Paul III
                                                 Ashlea G. Schwarz
                                                 601 Walnut Street, Suite 300
                                                 Kansas City, Missouri 64106
                                                 Telephone: (816) 984-8100
                                                 Rick@PaulLLP.com
                                                 Ashlea@PaulLLP.com




                                             5
Case 3:19-cv-04640-MCR-GRJ Document 1 Filed 11/12/19 Page 6 of 6




                                   SCHWEBEL GOETZ & SIEBEN, P.A.
                                   William R. Sieben
                                   Alicia N. Sieben
                                   Matthew J. Barber
                                   5120 IDS Center
                                   80 South Eighth Street
                                   Minneapolis, Minnesota 55402-2246
                                   Telephone: 612-377-7777
                                   bsieben@schwebel.com
                                   asieben@schwebel.com
                                   mbarber@schwebel.com




                               6
